Citation Nr: 1820752	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO. 10-16 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for degenerative arthritis of the thoracolumbar spine prior to December 30, 2014, and in excess of 40 percent thereafter.

2. Entitlement to an extraschedular total disability rating based on individual unemployability (TDIU) from June 30, 2009 to December 29, 2014.

3. Entitlement to an extraschedular TDIU prior to June 30, 2009.


REPRESENTATION

Appellant represented by:	Katie L. Ambler, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran completed active duty service from March 1960 to April 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The issues on appeal were previously remanded in January 2017. At that time, the Board discussed the procedural history of this case, which is incorporated by reference herein. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to an extraschedular TDIU from June 30, 2009 to December 29, 2014 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the rating period prior to December 30, 2014, the Veteran's thoracolumbar spine disability was not manifested by limitation of forward flexion to 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.

2. For the rating period beginning December 30, 2014, the Veteran's thoracolumbar spine disability did not more nearly approximate unfavorable ankylosis of the entire thoracolumbar spine.

3. For the rating period prior to June 30, 2009, the preponderance of the evidence is against a finding that the Veteran is unable to secure or follow any form of substantially gainful employment due to the Veteran's service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 20 percent for degenerative arthritis of the thoracolumbar spine prior to December 30, 2014, and in excess of 40 percent thereafter have not been met. 38 U.S.C. §§ 1155, 5107, 7104 (2012); 38 C.F.R. 
§§ 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2017).

2. For the rating period prior to June 30, 2009, the criteria for entitlement to an extraschedular TDIU rating have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16(b) (2107).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).

Disability Rating Criteria - Laws and Regulations

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2017). 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition. The Board has a duty to acknowledge and consider all regulations that are potentially applicable. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required. 38 C.F.R. §§ 4.1, 4.2, 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor. 38 C.F.R. § 4.3. 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found. Such separate disability ratings are known as staged ratings. See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned). 

Rating Analysis for Thoracolumbar Spine Disability

The Veteran maintains that his lumbar spine disability is more severe than contemplated by the currently assigned disability ratings of 20 percent prior to December 30, 2014, and in excess of 40 percent thereafter.

The Veteran's lumbar spine disability has been appropriately rated under Diagnostic Code 5242 for degenerative arthritis of the spine. Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula). Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula provides a 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is assigned for unfavorable ankylosis of entire spine. 

Note (1) provides that separate disability ratings under an appropriate diagnostic code should be provided for any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment. 38 C.F.R. § 4.71a.

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The normal combined range of motion of the thoracolumbar spine is 240 degrees. See also Plate V, 38 C.F.R. § 4.71a. 

When rating degenerative arthritis of the spine (DC 5242), in addition to consideration of rating under the General Rating Formula, rating for degenerative arthritis under DC 5003 should also be considered. 38 C.F.R. § 4.71a.
Under the Formula for Rating intervertebral disc syndrome (IVDS) based on incapacitating episodes, a 10 percent disability rating is warranted for incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12 months. A 20 percent rating requires incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months. A 40 percent rating requires incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months. A 60 percent rating requires incapacitating episodes having a total duration of at least six weeks during the past 12 months. 38 C.F.R. § 4.71a, Diagnostic Code 5243. 

For purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Court has emphasized that when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements. See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). The rating for an orthopedic disability should reflect functional limitation due to pain, which is supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion. Weakness is also as important as limitation of motion, and a body segment that becomes painful on use must be regarded as seriously disabled. A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like. See 38 C.F.R. § 4. 40. 

The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4. 40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4. 40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45). Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

After a review of all the evidence of record, the Board finds that prior to December 30, 2014, a disability rating in excess of 20 percent is not warranted for the Veteran's spine disability. In addition, the Board finds that from December 30, 2014 forward, a disability rating in excess of 40 percent is not warranted for the Veteran's spine disability.

In a January 2015 rating decision, the AOJ granted service connection for degenerative arthritis of the thoracolumbar spine and assigned a 20 percent rating effective October 2, 2006 (the date of the Veteran's claim for service connection). The AOJ also awarded a 40 percent rating beginning December 30, 2014. As such, the Board will address both rating periods on appeal (i. e., both prior to and after December 30, 2014).

The relevant evidence during the rating period on appeal includes private treatment records dated from November 2006 to January 2007 from one of the Veteran's treating doctors. These records show continued complaints of back pain and muscle spasms. These records also demonstrate that the Veteran was lifting weights and was doing work around the house. In an October 2006 treatment record, the Veteran indicated that he had been doing "a bunch of work around the house" as he had been feeling "so much better." In a December 2007 record, the Veteran reported doing well and indicated that he was "moving a lot of branches." 

VA treatment records include a June 2011 emergency department note. At that time, the Veteran was being seen for back pain. The VA physician indicated that the Veteran had a long history of back pain, but had no pain "for the past few years." Currently, the Veteran complained of worsening pain after doing sit ups. There was no numbness or weakness reported. No range of motion testing was conducted. 

The evidence also includes a March 2014 Expert Independent Medical Review from Dr. Miller. At that time, the Veteran reported that he was experiencing low back pain on a daily basis. When attempting to walk or increase his overall level of activity, his back pain would increase. He used a lumbar support when sitting. The Veteran denied any symptoms associated with his lower extremities. 

The relevant evidence of record also includes a December 30, 2014 VA spine examination. During the evaluation, the Veteran reported that he had popping with the back (interscapular, thoracolumbar junction, and SIJ) pain. The lower back pain was also noted to extend through the left popliteal region. No specific flare-ups associated with the back were reported. The examiner indicated that the Veteran had pain with rotation, forward flexion, and extension of the back (pushing at shoulder level). Range of motion testing revealed forward flexion limited to 30 degrees. There was evidence of pain on weight bearing. Upon repetitive use testing, there was no additional loss of function or range of motion. The examiner also indicated that the Veteran had left lower extremity radiculopathy associated with the sciatic nerve that was of "mild" severity. There was no radiculopathy on the right. There was no ankylosis of the spine. Further, although the examiner indicated that the Veteran had IVDS, he had not had any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months. 

Pursuant to the Board's January 2017 remand, the Veteran was afforded another VA spine examination (Disability Benefits Questionnaire (DBQ)) in February 2017. During the evaluation, the Veteran reported pain from the neck to the lower back. He indicated that he used medication, chiropractic treatment, and physical therapy to help alleviate his symptoms. The Veteran also indicated that he was unable to walk for long periods of time without fatigue, pain, and weakness. Range of motion could not be conducted due to balance issues while performing flexion and extension. There was no IVDS or ankylosis of the spine. The examiner also indicated that the Veteran had left lower extremity radiculopathy associated with the sciatic nerve that was of "mild" severity.

In review of the evidence, the Board finds that prior to December 30, 2014, a disability rating in excess of 20 percent disabling is not warranted. See 38 C.F.R. § 4.71a. Notably, range of motion testing is not included in the medical evidence for the rating period from October 2006 to December 2014. However, the Veteran's private treatment records indicated that he was active during this time period. For example, private treatment records dated from November 2006 to January 2007 show that the Veteran was exercising (lifting weights) and was doing work around, including quite strenuous yard work (such as "moving a lot of branches."). Further, during the June 7, 2011 VA emergency department note, the Veteran indicated that he had some recent increased pain after doing sit ups. The fact that the Veteran was able to perform sit-ups shows that his back disability did not more nearly approximate flexion limited to 30 degrees or less (as required by the next higher 40 percent disability rating). Moreover, despite complaints of increasing pain after performing sit-ups, the Veteran denied numbness or weakness. He also denied any symptoms associated with his lower extremities during the March 2014 Expert Independent Medical Review from Dr. Miller. For these reasons, the Board finds that a rating in excess of 20 percent is not warranted for the period prior to December 30, 2014.

Moreover, the Board finds that a rating in excess of 40 percent is not warranted for the rating period beginning December 30, 2014. The private treatment records and the VA examinations conducted in December 2014 and February 2017 specifically indicated that the Veteran did not have ankylosis of the thoracolumbar spine or incapacitating episodes associated with IVDS. Accordingly, a higher rating in excess of 40 percent for the rating period beginning December 30, 2014 is not warranted.

The Veteran has also reported functional impairments such as decreased sitting, standing and walking tolerance, and difficulty sleeping due to his back pain. The DeLuca factors go to additional loss of function caused by limitation of motion due to pain. In this case, with consideration of pain and loss of function, the limitation of motion satisfies the criteria for a 20 percent disability rating prior to December 30, 2014, and for a 40 percent disability rating thereafter. Accordingly, the Board finds that the disability ratings currently assigned are appropriate in consideration of the limited motion, pain, and functional impairment based on the DeLuca factors derived from 38 C.F.R. §§ 4. 40, 4.45, 4.59. Mitchell, DeLuca, §§ 4.40 and 4.45 do not require the assignment of a higher schedular disability rating where the functional limitation due to pain does not result in limitation of motion sufficient to meet the requirements of the next higher disability rating. See Thompson v. McDonald, 815 F.3d 781, 785-86 (Fed. Cir. 2016) (holding that §§ 4.40 and 4.45 do not supersede the requirements for a higher disability rating specified in § 4.71a).

Finally, as indicated above, Note (1) of 38 C.F.R. § 4.71a provides that neurological manifestations of spinal disability should be separately rated under an appropriate diagnostic code. The Veteran has already been assigned a 10 percent rating for radiculopathy of the left lower extremity effective October 2, 2006 (i.e., for the entire rating period on appeal). The evidence does not demonstrate that this disability is more than mild. See December 2014 and February 2007 VA examination reports; see also 38 C.F.R. § 4.124a, Diagnostic Code 8520 (10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve). Further, the Veteran has not been diagnosed with any other neurological impairment, including right lower extremity radiculopathy. 

For these reasons, the Board finds the weight of the evidence is against an initial disability rating in excess of 20 percent prior to December 30, 2014, and in excess of 40 percent thereafter, for the Veteran's thoracolumbar spine disability. As the preponderance of the evidence is against the claim for increased disability ratings, the benefit of the doubt is not for application. See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

TDIU-Laws and Analysis

TDIU may be assigned when a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements. If there is only one service connected disability, this disability should be rated at 60 percent or more, if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service connected disability to bring the combination to 70 percent or more.

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to her age or to any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

Substantially gainful employment is "that which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides." Moore v. Derwinski, 1 Vet. App. 356 (1991) (quoting the VA Adjudication Procedure Manual M21-1, pt. VI, para. 50-55(8) [now para. 7.55b (7)]). It also suggests "a living wage." Ferraro v. Derwinski, 1 Vet. App. 326 (1991). The Court further defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income." Faust v. West, 13 Vet. App. 342 (2000). The ability to work sporadically or obtain marginal employment is not substantially gainful employment. See Moore, 1 Vet. App. at 358; 38 C.F.R. § 4.16 (a) ("marginal employment shall not be considered substantially gainful employment"). Marginal employment may also be held to exist, on a facts-found basis, when earned annual income exceeds the poverty threshold. 38 C.F.R. § 4.16 (a).

The ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator. See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013). As such, the focus of the examiner is not on whether the Veteran is unemployable due to her service-connected disabilities but the functional impairment caused solely by service-connected disabilities. VBA Fast Letter 13-13 (June 17, 2013).

The Veteran has already been awarded a TDIU based on the combined impairment of his service-connected disabilities effective December 30, 2014. For the reasons discussed in detail below, the Board is remanding the claim for extraschedular consideration for a TDIU for the rating period from June 30, 2009 to December 29, 2014. As such, the Board will now only consider whether a TDIU is warranted for the rating period prior to June 30, 2009.

Prior to June 30, 2009, the Board finds that the Veteran did not meet the schedular criteria for a TDIU. At that time, the Veteran was service connected for a lumbar spine disability (rated as 20 percent disabling); residuals of a left ankle sprain (rated as 10 percent disabling); radiculopathy of the left lower extremity (rated as 10 percent dibbling); hearing loss (rated as 10 percent disabling); and tinnitus (rated as 10 percent disabling), with a combined disability rating of 50 percent. For the period prior to June 30, 2009, the percentage ratings for the service-connected disabilities do not meet the minimum combined rating criteria under 38 C.F.R. § 4.16 (a) for eligibility for TDIU. 

Because the Veteran's combined rating did not meet the percentage standards of 38 C.F.R. § 4.16 (a) for the appeal period prior to June 30, 2009, the claim for a TDIU may be considered only under 38 C.F.R. § 4.16 (b). It is the established policy of VA that all Veterans who are individually unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16 (b). An extraschedular TDIU may be assigned in exceptional cases to a veteran who is found to be unemployable because of service-connected disabilities, but does not meet the percentage standards set forth in § 4.16(a); in such cases, the rating authority should refer the matter to the Director of the Compensation Service for extraschedular TDIU consideration. 38 C.F.R. § 4.16 (b).

In January 2018, the Director of Compensation Services provided an advisory opinion on the Veteran's claim for extraschedular TDIU prior to June 30, 2009. The report indicated that the Veteran had a combined evaluation of 50 percent. The Veteran claimed TDIU citing his left ankle, back, PTSD and hearing issues as the reasons he stopped working in June 1996 as an online art salesman. It was further noted that a review of the medical records from June 2007 showed the Veteran reporting a left leg injury and surgical intervention for a left ankle injury all while on active duty. Objective findings revealed limited range of motion at 15 degrees dorsiflexion and 35 plantar. Effects on daily activities ranged from none to preventing sports. Audiological examination revealed tinnitus with mild to severe hearing loss on the left with a speech discrimination of 62 percent; and normal to moderately severe on right with 88 percent. Private medical records showed the Veteran was treated for low back and leg pain improving over time from May 1999. The Veteran reported amazement at the improvements to where he was able to do housework, work out, and lift weights.

In sum, the January 2018 medical opinion indicated that the Veteran's left ankle prevented only sports. The Veteran's hearing loss and tinnitus were not shown to interfere with occupational activity. Further, the Veteran reported back improvements with therapy to where he was able to do housework, work out, and lift weights. As such, it was opined that the Veteran was not shown to be unemployable under any circumstances prior to June 2009 as sedentary occupational activity had not been ruled out. Therefore, entitlement to a TDIU was found not to be warranted on an extraschedular basis.

Given a review of the complete evidence of record, the Board agrees with the determination of the Director of Compensation and Pension Service and finds that the weight of the evidence is against a finding that the Veteran is unable to secure or follow substantially gainful employment for the rating period prior to June 30, 2009.

The relevant evidence during the rating period includes private treatment records dated from November 2006 to January 2007 from one of the Veteran's treating doctors. These records also demonstrate that the Veteran was lifting weights and was doing work around the house. In an October 2006 treatment record, the Veteran indicated that he had been doing "a bunch of work around the house" as he had been feeling "so much better." In a December 2007 record, the Veteran reported doing well and indicated that he was "moving a lot of branches." This evidence demonstrates to the Board that the Veteran was able to conduct at least some physical activity. 

Thus, the Board finds that the weight of the competent, credible, and probative evidence, does not demonstrate that the Veteran's service-connected disabilities rendered him unable to secure or follow substantially gainful employment prior to June 2009. Notably, the Board points out that the Veteran was capable of some physical activity, including yardwork, exercise, and lifting. The evidence also did not demonstrate that the Veteran's hearing loss and tinnitus disabilities were so severe as to preclude all forms of gainful employment. Therefore, while the Veteran's service-connected disabilities may result in some occupational impairment, the weight of the evidence of record does not demonstrate that the Veteran's service-connected disabilities precluded him from securing or following substantially gainful occupation, to include a sedentary job, for the period prior to June 30, 2009.

For these reasons, the Board finds that the weight of the evidence demonstrates that the criteria for TDIU have not been met or more nearly approximated for the rating period prior to June 30, 2009. As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the Board must deny the claim. See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

As it pertains to the rating period from June 30, 2009 to December 29, 2014, that issue is addressed in the remand section below. 


ORDER

An initial rating in excess of 20 percent disability prior to December 30, 2014, and in excess of 40 percent disabling thereafter, for a thoracolumbar spine disability is denied.

For the rating period prior to June 30, 2009, entitlement to a TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16 (b) is denied.

REMAND

Regarding the rating period from June 30, 2009 to December 29, 2014 the Board finds that a remand for extraschedular TDIU consideration is warranted.

To be eligible for schedular TDIU when there are two or more service-connected disabilities, the combined disability rating must be 70 percent or more. Although the AOJ has indicated that the Veteran met the schedular criteria for a TDIU beginning June 30, 2009, the Board finds this determination to be in error. For the period from June 30, 2009 to December 29, 2014, the Veteran did not meet the schedular criteria for a TDIU. Specifically, the Veteran was service-connected for a left ankle disability (rated as 30 percent disabling); a lumbar spine disability secondary to the left ankle disability (rated as 20 percent disabling); left lower extremity radiculopathy associated with the lumbar spine disability (rated as 10 percent disabling); hearing loss (rated as 10 percent disability); and tinnitus (rated as 10 percent disabling). His combined disability rating was 60 percent.

Further, the evidence during the rating period from June 30, 2009 to December 29, 2014 indicated that the Veteran's disabilities may have precluded employment. For example, during a June 2009 VA ankle examination, the Veteran reported being self-employed as an art salesman for more than 20 years. The Board notes that this job was limited to 5 hours a week with no income. See Veteran's VA Form 21-8940. The June 2009 VA examiner indicated that the Veteran's ankle disability would result in the assignment of different duties and some increased absenteeism. 

In a January 2010 VA audiological examination, the Veteran's hearing loss was noted to cause some difficulty with speech conversation. During an August 2012 VA ankle examination, the examiner indicated that the Veteran's left ankle disability would impact his ability to work in that he had difficulty with uneven surfaces, stairs, and prolonged walking. 

The Veteran underwent a March 19, 2014 ankle and spine DBQ from his physician, Dr. Miller. Dr. Miller indicated that the Veteran the Veteran was unable to stand or walk for more than 10-15 minutes and had difficulty carrying objects because of his ankle pain. Regarding his spine, Dr. Miller noted that the Veteran had to retire from a sedentary job because of his lumbar spine symptoms and could not sit, stand, or walk for any length of time. 

Given that the evidence reflects that the Veteran may have experienced difficulty obtaining and maintaining employment due to his service-connected disabilities from June 30, 2009 to December 29, 2014, and given that the Board is precluded from awarding extraschedular TDIU in the first instance, on remand the Veteran's claim must be referred to VA's Director, Compensation Service, for extraschedular consideration of a TDIU under 38 C.F.R. § 4.16 (b).

Accordingly, the case is REMANDED for the following actions:

1. Refer the Veteran's claim for entitlement to an extraschedular TDIU for the rating period from June 30, 2009 to December 29, 2014, to the Director, Compensation Service, for consideration TDIU under 
38 C.F.R. § 4.16 (b). A copy of the Director's decision on this claim must be included in the electronic claims file.

The Director is asked to consider whether the Veteran's disabilities warrant an extraschedular TDIU for the rating period from June 30, 2009 to December 29, 2014. (NOTE: the Veteran was rated with a combined 60 percent disability rating for the period from June 30, 2009 to December 29, 2014).

2. After completing the above development and any other development deemed necessary, readjudicate the issue for extraschedular TDIU consideration for the period from June 30, 2009 to December 29, 2014. If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his attorney, and allow for an adequate period of time for response. Thereafter, return the appeal to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
LAURA E. COLLINS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


